             Case 2:19-cv-10956-DMG-RAO Document 4 Filed 12/30/19 Page 1 of 3 Page ID #:55


            1    GIBSON, DUNN & CRUTCHER LLP
            2    THEANE EVANGELIS, SBN 243570
                    TEvangelis@gibsondunn.com
            3    BLAINE H. EVANSON, SBN 254338
            4       BEvanson@gibsondunn.com
                 HEATHER L. RICHARDSON, SBN 246517
            5       HRichardson@gibsondunn.com
            6    DHANANJAY S. MANTHRIPRAGADA,
                    SBN 254433
            7       DManthripragada@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Tel.: 213.229.7000
           10    Fax: 213.229.7520
           11    JOSHUA S. LIPSHUTZ, SBN 242557
           12       JLipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
           13    San Francisco, CA 94105-0921
           14    Tel.: 415.393.8200
                 Fax: 415.393.8306
           15

           16    Attorneys for Plaintiffs
                 Lydia Olson, Miguel Perez, Postmates Inc.,
           17    and Uber Technologies, Inc.
           18                                UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
           19

           20
                 LYDIA OLSON, MIGUEL PEREZ,                   CASE NO. 2:19-cv-10956
                 POSTMATES INC., and UBER
           21    TECHNOLOGIES, INC.,                          NOTICE OF RELATED CASE
           22                  Plaintiffs,

           23            v.
           24    STATE OF CALIFORNIA; XAVIER
           25    BECERRA, in his capacity as Attorney
                 General of the State of California; and
           26    “JOHN DOE,” in his official capacity,
           27                             Defendants.
           28

Gibson, Dunn &
Crutcher LLP
                 Notice of Related Case                                           Case No. 2:19-cv-10956
             Case 2:19-cv-10956-DMG-RAO Document 4 Filed 12/30/19 Page 2 of 3 Page ID #:56


            1            Pursuant to Central District of California Local Rule 83-1.3, Plaintiffs Lydia
            2    Olson, Miguel Perez, Postmates Inc., and Uber Technologies, Inc. hereby provide notice
            3    of a related case currently pending in the Central District of California. The case,
            4    American Society of Journalists and Authors, Inc., et al. v. Xavier Becerra, Case No.
            5    2:19-cv-10645-PSG-KS (“Society of Journalists”), calls for determination of the same,
            6    similar, and substantially related questions of law and fact as those in the above-
            7    captioned case and would entail substantial duplication of labor if heard by different
            8    judges.
            9            The plaintiffs in Society of Journalists filed their action on December 17, 2019,
           10    asserting two claims under the Equal Protection Clause and First Amendment of the
           11    United States Constitution and seeking, in relevant part, an injunction prohibiting
           12    enforcement of a provision in AB 5’s “professional services” carve-out exempting still
           13    photographers, photojournalists, freelance writers, editors, and newspaper cartoonists
           14    who tender 35 submissions or less per publisher per year from the Dynamex standard
           15    and a declaration that the provision is unconstitutional, facially and as applied to the
           16    plaintiffs’ members. See Complaint, American Society of Journalists and Authors, Inc.,
           17    et al. v. Xavier Becerra, No. 2:19-cv-10645-PSG-KS (C.D. Cal. Dec. 17, 2019).
           18            The Society of Journalists plaintiffs argue that the professional services
           19    exemption violates the Equal Protection Clause in at least two ways. First, “exempting
           20    still photographers and photojournalists for up to 35 submissions of still photographs per
           21    publisher per year, but providing no exemption to photographers and photojournalists
           22    who record video images, creates an irrational and arbitrary distinction between those
           23    individuals and others who provide professional services under AB 5’s exemptions.” Id.
           24    ¶ 66. Second, “[g]ranting a full exemption from AB 5 to speaking professionals who
           25    engage in marketing, graphic design, grant writing, and fine arts, but subjecting speaking
           26    professionals like Plaintiffs’ members who are still photographers, photojournalists,
           27    freelance writers, and editors, to a limit of 35 content submissions per publisher per year,
           28    creates an irrational and arbitrary distinction among speaking professionals.” Id. ¶ 55.

Gibson, Dunn &
Crutcher LLP
                 Notice of Related Case                       1
             Case 2:19-cv-10956-DMG-RAO Document 4 Filed 12/30/19 Page 3 of 3 Page ID #:57


            1            In this case, Plaintiffs argue that AB 5 violates the Equal Protection Clause
            2    because its passage was driven by the improper legislative purpose of targeting, harming,
            3    and punishing network companies in the on-demand economy, which is evidenced, inter
            4    alia, by AB 5’s extensive list of arbitrary and irrational exemptions, including but not
            5    limited to the “professional services” exemption at issue in Society of Journalists.
            6            Although the respective Equal Protection claims in Society of Journalists are not
            7    identical, resolution of those claims in both cases will depend in part on adjudicating
            8    similar, closely related, and even some identical issues of both fact and law. The Court
            9    must in both cases interpret and apply the same Supreme Court and Ninth Circuit
           10    precedent. Moreover, in both cases, the Court must also examine the legislature’s
           11    decision-making process in drawing the lines between professions and evaluate the
           12    legislature’s stated justifications for the exemptions.
           13            Accordingly, resolving these factually and legally intertwined issues will “entail
           14    substantial duplication of labor if heard by different judges,” see L.R. 83-1.3.1(c), and
           15    having these cases decided by the same judge would reduce the possibility of conflicting
           16    results within this District.
           17

           18

           19    Dated: December 30, 2019                By:        /s/ Theane Evangelis
           20
                                                                   Theane Evangelis
                                                                   GIBSON, DUNN & CRUTCHER LLP
           21                                                      Attorneys for Plaintiffs
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                 Notice of Related Case                        2
